
	
		II
		112th CONGRESS
		1st Session
		S. 644
		IN THE SENATE OF THE UNITED STATES
		
			March 17, 2011
			Mr. Burr (for himself,
			 Mr. Coburn, Mr.
			 Chambliss, Mr. McCain,
			 Mr. Johnson of Wisconsin,
			 Mr. Cornyn, Mr.
			 Thune, Mr. Inhofe,
			 Mr. Kyl, Mr.
			 Sessions, Mr. Ensign,
			 Mr. Lee, and Mr. Toomey) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Homeland Security and Governmental Affairs
		
		A BILL
		To amend subchapter II of chapter 84 of title 5, United
		  States Code, to prohibit coverage for annuity purposes for any individual hired
		  as a Federal employee after 2012. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Public-Private Employee Retirement
			 Parity Act.
		2.Termination of
			 annuities under the Federal Employees Retirement System
			(a)Creditable
			 serviceSection 8411 of title
			 5, United States Code, is amended—
				(1)in subsection
			 (b)(1), by inserting except as provided under subsection (m),
			 after (1); and
				(2)by adding at the
			 end the following:
					
						(m)Notwithstanding
				any other provision of this section, any period of service performed by an
				employee or Member after December 31, 2012 shall not be creditable service for
				purposes of this subchapter, if that employee or Member did not perform any
				period of creditable service under this section before January 1, 2013
				(including any military service creditable under subsection
				(c)).
						.
				(b)Employee
			 contributionsSection 8422 of
			 title 5, United States Code, is amended—
				(1)in subsection
			 (a)(1), by striking The and inserting Except as provided
			 under subsection (j), the; and
				(2)by adding at the
			 end the following:
					
						(j)Notwithstanding
				any other provision of this section, an employing agency shall not make any
				deduction or withholding under this section from the basic pay of any employee
				or Member for any period of service performed after December 31, 2012, if that
				period of service is not creditable service under section
				8411(m).
						.
				(c)Agency
			 contributionsSection 8423 of
			 title 5, United States Code, is amended—
				(1)in subsection
			 (a)(1), by striking Each and inserting Except as provided
			 under subsection (d), each; and
				(2)by adding at the
			 end the following:
					
						(d)Notwithstanding
				any other provision of this section, an employing agency shall not make any
				contribution under this section for any employee or Member for any period of
				service performed after December 31, 2012, if that period of service is not
				creditable service under section
				8411(m).
						.
				(d)Limitation on
			 credit for military service
				(1)In
			 generalSection 8411(c) of title 5, United States Code, is
			 amended—
					(A)in paragraph (1),
			 by striking paragraphs (2), (3), and (5) and inserting
			 paragraphs (2), (3), (5), and (6); and
					(B)by adding at the
			 end the following:
						
							(6)Notwithstanding
				any other provision of this subsection, any period of military service
				performed after December 31, 2012 shall not be allowed credit under this
				subchapter, if the employee or Member did not perform any period of creditable
				service under this section before January 1,
				2013.
							.
					(2)ContributionsSection
			 8422(e)(1)(A) of title 5, United States Code, is amended by striking
			 Except as provided in subparagraph (B), and subject to paragraph
			 (6), and inserting Except as provided under section 8411(c)(6)
			 and subparagraph (B) of this paragraph, and subject to paragraph (6) of this
			 subsection,.
				
